Title: Thomas Jefferson to John Barnes, 5 May 1819
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello May 5. 19.
          
          An absence in Bedford prevented my recieving your favor of Apr. 21. until the 3d inst. in answer to your kind enquiries as to our fire, the loss was confined to the little pavilion which, as you may remember, constituted the Northern extremity or wing of my buildings. our snow house enabled us to so far to cover with snow the adjacent terras which connected it with the main building as to prevent it’s affecting that. the walls remain good. the injury I recieved by a fall during the conflagration was slight, and my general health I consider now as well established. much injury was done in this state during those two days of wind. many houses burnt, farms laid bare by the destruction of their inclosures, whole herds of hogs in the forest burnt up, and 3. or 4. lives within my own knolege, lost by suffocation, becoming surrounded by the fire. I hope you enjoy good health & your usual activity, so unusual at your age, and I salute you with constant affection & respect.
          Th: Jefferson
        